 



EXHIBIT 10.28
Description of Arrangement for Directors Fees
The table below sets forth the amount of fees payable to outside directors of
Webster Financial Corporation for their services as Directors for the period
April 2005 to April 2006. The Nominating and Corporate Governance Committee will
conduct its annual compensation review in April 2006 in connection with the
Company’s annual meeting. The Committee may decide to revise the Schedule shown
below at the meeting or at another meeting.

          Event   Fee
Annual Retainer
  $25,000 payable in the form of restricted stock

 
       
Board Meeting Attended
  $ 1,250  
 
       
Committee Meeting Attended
  $ 1,250  
 
       
Telephonic Board Meeting
  $ 625  
 
       
Telephonic Committee Meeting
  $ 625  
 
       
Separate Webster Financial Corporation and Webster Bank Board Meetings Held on
the Same Day
  $ 1,750  
 
       
Annual Retainer for the Chairman of the Audit Committee
  $ 15,000  
 
       
Annual Retainer for the Chairpersons of the Compensation Committee
  $ 5,000  
 
       
Annual Retainer for Lead Director and Chair of Nominating and Corporate
Governance Committee
  $ 20,000  

98